OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on January 21,1942.
On December 2, 1980, the respondent entered a plea of guilty in the County Court, Nassau County, to grand larceny in the second degree, a class D felony. On April 10, 1981 the respondent was sentenced to an indeterminate sentence of imprisonment having a maximum term of four years.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction.
Accordingly, the petitioner’s motion to strike respondent’s name from the roll of attorneys and counselors at law is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Rabin, JJ., concur.